                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION


JONATHON STEWART DAVIS                                                             PLAINTIFF

v.                                 No: 4:18-cv-00763 JM

PULASKI COUNTY REGIONAL
DETENTION CENTER, et al.                                                       DEFENDANTS

                                             ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Patricia S. Harris. No objections have been filed. After

carefully considering the record in this case, the Court concludes that the Proposed Findings and

Recommended Disposition should be, and hereby are, approved and adopted in their entirety as

this Court’s findings in all respects.

        IT IS THEREFORE ORDERED that:

        1.      Davis’ claims are dismissed without prejudice for failure to state a claim upon

which relief may be granted.

        2.      Dismissal of this action counts as a “strike” within the meaning of 28 U.S.C. §

1915(g).

        3.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from the order adopting this recommendation or the accompanying judgment would not be

taken in good faith.

        IT IS SO ORDERED this 7th day of January, 2019.


                                             _________________________________
                                             JAMES M. MOODY, JR.
                                             UNITED STATES DISTRICT JUDGE
